DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 2/18/2021.

Response to Arguments
Claims 1 – 7 and 9 – 15 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1 – 7 and 9 – 15 remain rejected. The rejection under 35 U.S.C. §101 to claim 15 is withdrawn in view of the amendment. 
Applicant's arguments filed with respect to claims 1 – 7 and 9 – 15 have been fully considered but they are not persuasive. 

Applicant argues that there is no teaching in Sukhwani that first processing and second processing is performed sequentially, and further fails to disclose a processor configured to "determine whether the one or more accelerators are usable or not for the second processing".
In response to Applicant’s argument, the Examiner disagrees and submits that Sukhwani teaches that first processing and second processing can be performed sequentially and determines whether the one or more accelerators are usable or not for the second processing. Applicant agrees that Sukhwani discloses that both first processing and second processing is executed by the one or more accelerators. In regards with that the first processing and second processing is performed sequentially, examiner would like to pint that in the same paragraph, paragraph 31 it also states that if available resources in the hardware accelerator do not permit all join columns and/or table rows to be hashed at once, they are hashed in sequential order. Also paragraph 37 states that one or more steps in Figure 5 may be performed in parallel or in a different order. The different order is understood to be in sequence vs parallel. Also the steps in figure 5 are the first processing and second processing. Sukhwani states that if available resources in the hardware accelerator do not permit all join columns and/or table rows to be hashed at once, it is understood that the accelerator would not permit if it is not available as a resource and so the processes continue to take place in sequential order and if it was available as a resource then it is processed at once with the accelerator. 
Remaining claims in instant application recite the same subject matter and for the same reasons as cited above the rejection is maintained. Hence, Applicant’s arguments do not distinguish the claimed invention over the prior art of record. In light of the foregoing arguments, the 103 rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7, 9 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhwani et al. (‘Sukhwani’ herein after) (US 2013/0318067 A1) further in view of Zhang et al. (‘Zhang’ herein after) (US 20130282650 A1).

With respect to claim 1, 14, 15,
Sukhwani discloses a computer system comprising: an interface unit as one or more interfaces coupled to one or more accelerators, the one or more accelerators being configured to read data from one or more storage media, the one or more storage media storing a database including a plurality of database tables (DB tables) (figure 2, paragraph 27 “a hardware accelerator 201, system memory 202 and a source 203. The hardware accelerator may read a fact table 210 and one or more dimension tables 220 from source 203. Source 203 may be any type of local or remote storage memory, including … storage device”); and a processor unit as one or more processors coupled to the interface unit (figure 2), wherein the processor unit is configured to: execute first processing among join processing of a first DB table and a second DB table designated by a query among the plurality of DB tables in response to the query, the join processing including the first processing and second processing sequentially executed (figure 5, paragraph 29 “A source 302 has a fact table 310 and a dimension table 320”, paragraph 35 ”On receiving a join request or query, a first table is streamed 501 to a hardware accelerator. At least one join column of at least one row of the first table is hashed 502”); transmit one or more commands for execution of a part of processing of the second processing among the join processing to the one or more accelerators (figure 5, paragraph 35 – 36 “Portion 510 of FIG. 5 corresponds to the build phase and portion 520 corresponds to the probe phase. On receiving a join request or query, a first table is streamed 501 to a hardware accelerator … The probe phase 520 begins by streaming a second table to the hardware accelerator. At least one join ”); determine whether the one or more accelerators are usable or not for the second processing, when a result of the determination is affirmative transmit  one or more commands for execution of the part of processing to the one or more accelerators, and when the result of the determination is negative execute the join processing without use of the one or more accelerators (paragraph 31 “In some embodiments, parallel processing allows multiple join columns and/or table rows to be hashed substantially simultaneously. If available resources in the hardware accelerator do not permit all join columns and/or table rows to be hashed at once, they are hashed in sequential order”, 37 “It is important to note that one or more steps in FIG. 5 may be performed in parallel or in a different order”, Sukhwani) and the one or more accelerators are each configured to: receive a command from the processor unit (paragraph 29 – 30, figure 4 – 7); execute local processing as processing in accordance with the received command among the part of processing and return an execution result of the local processing (paragraph 29 – 30 “Hash join is performed in a two-phase process, a build phase and a probe phase … During the build phase 300, rows from the dimension table 320 are streamed to and processed in the hardware accelerator 301. FIG. 3 depicts a row 321 which is streamed through the hardware accelerator. For each row in the table, the join columns are hashed to form bit vectors 350. FIG. 3 shows join columns of row 321 which are hashed 340 and input into bit vectors 350 … As rows are streamed in, columns of interest are hashed to set bits in the bit vectors 350. The resulting bit vectors 350 are stored in the on-chip memory (not shown in FIG. 3) of the hardware accelerator 301”). 
Sukhwani does not disclose explicitly as claimed to return a result of the query based on an execution result of the remaining processing. In referring to figure 7 paragraph 51 states "input/output interface" intended to include one or more mechanisms for providing results associated with the processing unit (for example, display or printer).
However, Zhang teaches to return a result of the query based on an execution result of the remaining processing in paragraph 58 stating “a predicate in an SQL statement is applied on the dimension table and a corresponding group-by attribute vector is selected, then, data in the group-by attribute vector is coded by bit, and a position corresponding to a dimension table tuple in the predicate vector and satisfying a predicate condition is filled with a code … ”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sukhwani to include the teachings of Zhang because both of the references are in the same field of study, hash joins. Furthermore in paragraph 2, Zhang that key of the hash join technology lies in improving the storage efficiency of a hash table and the efficiency of hash detection, and reducing the latency of the hash join. In the OLAP, optimizing a join sequence of the fact table and multiple hash tables is a key technology of improving the performance of the OLAP query processing.
With respect to claim 2,
Sukhwani as modified discloses the computer system according to claim 1, wherein the join processing is hash join processing, the first processing is processing including build processing, the build processing being processing including creation of a hash table of the designated first DB table, and the second processing is processing including probe processing, the probe processing being processing including match determination between a hash value of a value in the designated second DB table and a hash value in the hash table (paragraph 29 – 30 “Hash join is performed in a two-phase process, a build phase and a probe phase … During the build phase 300, rows from the dimension table 320 are streamed to and processed in the hardware accelerator 301. FIG. 3 depicts a row 321 which is streamed through the hardware accelerator. For each row in the table, the join columns are hashed to form bit vectors 350. FIG. 3 shows join columns of row 321 which are hashed 340 and input into bit vectors 350 … As rows are streamed in, columns of interest are hashed to set bits in the bit vectors 350. The resulting bit vectors 350 are stored in the on-chip memory (not shown in FIG. 3) of the hardware accelerator 301” and figure 6, Sukhwani). 
Sukhwani as modified discloses the computer system according to claim 2, wherein in the query, an aggregation method; and a first grouping column name are designated, in each of the one or more commands, a second grouping column name as a column name in the second DB table, the second grouping column name being a column name corresponding to the first grouping column name designated by the query (paragraph 30, Sukhwani and paragraphs 47 – 49, Zhang); and an aggregation method in accordance with the aggregation method designated by the query are designated, in the respective one or more accelerators, the local processing includes: (a) reading of data in the second DB table from a read source among the one or more storage media; (b) grouping of the read data by the second grouping column name designated by the received command; (c) aggregating the grouped data in accordance with the aggregation method designated by the received command; and (d) returning an aggregation result as at least a part of an execution result of the local processing, and the remaining processing is processing including global aggregation processing, the global aggregation processing being processing to aggregate the aggregation result from the one or more accelerators using the hash table (paragraph 30, Sukhwani and paragraphs 47 – 49, Zhang). With respect to claim 4,
Sukhwani as modified discloses the computer system according to claim 3, wherein the local processing executes (a) to (d) with respect to each segment in the second DB table (paragraph 30, Sukhwani and paragraphs 47 – 49, Zhang). With respect to claim 5,

Sukhwani as modified discloses the computer system according to claim 5, wherein the hardware circuit is a circuit including an FPGA (Field-Programmable Gate Array) and an external memory, the FPGA (Field-Programmable Gate Array) including an internal memory, the internal memory is the first memory, and the external memory is the second memory (paragraph 7 “The hardware accelerator is a field programmable gate array (FPGA)” and paragraph 25 “hash joins are performed using bit-join based filtering on a FPGA”, 27, Sukhwani). With respect to claim 7,
Sukhwani as modified discloses the computer system according to claim 2, wherein the second DB table is a Fact table, and the first DB table is a Dimension table associated with the Fact table (paragraph 30, 33, Sukhwani). With respect to claim 9,
Sukhwani as modified discloses the computer system according to claim 1, wherein whether the use of the one or more accelerators is allowed or not is set via a user interface, when the use of the one 
Sukhwani as modified discloses the computer system according to claim 1, wherein the join processing is hash join processing, the first processing is processing including build processing, the build processing being processing including creation of a hash table of the designated first DB table, the second processing is processing including probe processing, the probe processing being processing including match determination between a hash value of a value in the designated second DB table and a hash value in the hash table (paragraph 30, 38, Sukhwani), in the query, an aggregation method and a first grouping column name are designated, in each of the one or more commands, a second grouping column name as a column name in the second DB table, the second grouping column name being a column name corresponding to the first grouping column name designated by the query (paragraphs 29 – 30 and 39 – 40, Sukhwani); and an aggregation method in accordance with the aggregation method designated by the query are designated, when a plurality of different values are absent at any of columns other than the first grouping column as values corresponding to an identical value at the first grouping column in the first DB table, the result of the determination is affirmative, and when the plurality of different values are present at any of the columns other than the first grouping column as the values corresponding to the identical value at the first grouping column in the first DB table, the result of the determination is negative (paragraph 30, Sukhwani and paragraphs 47 – 49, Zhang). With respect to claim 11,

Sukhwani as modified discloses the computer system according to claim 11, further comprising one or more storage packages, wherein the one or more storage packages each include: at least one storage medium; and at least one accelerator configured to read data from the at least one storage medium (paragraphs 27, 28, Sukhwani). With respect to claim 13,
Sukhwani as modified discloses the computer system according to claim 1, comprising a calculator that includes the interface unit, the processor unit, and at least one accelerator among the one or more accelerators (paragraphs 25, 27, 28, Sukhwani).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160378754 A1 is in the technical field of group by/aggregate query processing in columnar databases by utilizing the parallel processing abilities of a GPUs. 
US 20160147451 A1 For hash joins reading entries from the dimension table during the build phase and from the fact table during the probe phase can operate at speeds approaching peak memory bandwidth limits, given mechanisms such as hardware prefetch, which enable efficient sequential accesses to external dynamic random-access memory (DRAM).
.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 5/21/2021






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166